Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 18, 2006








Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed April 18, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00309-CV
____________
 
IN RE KENNETH HILL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O
P I N I O N
On April 6, 2006, relator Kenneth Hill filed a petition for
writ of mandamus in this Court,[1]
requesting we order the district clerk of Brazoria County to acknowledge
receipt of and docket a petition filed by relator in that court.  
This Court is empowered to issue writs of mandamus to enforce
its jurisdiction, or against a judge of district or county courts within its
appellate district.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005).  Because there is no indication that the writ
is necessary to enforce our jurisdiction and it is not against a district or
county judge, we do not have the authority to provide relator with the
requested relief.  Accordingly, the
petition for writ of mandamus is ordered dismissed.




 
PER CURIAM
 
Petition
Dismissed and Memorandum Opinion filed April 18, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see  also  Tex. R. App. P. 52.1.